Citation Nr: 1817051	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  08-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was submitted to reopen the claim of entitlement to service connection for varicose veins. 

2.  Entitlement to service connection for varicose veins

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder, depression, and alcohol dependence.  

5. Entitlement to service connection for a left knee condition.

6.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.A. Williams, Association Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  The Veteran also served in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions issued by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  

A December 2006 rating decision declined to reopen the Veteran's claims of entitlement to service connection for hypertension and a left knee condition.  An October 2008 statement of the case (SOC) reopened the claims and denied them on the merits.  

In a September 2010 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for varicose veins.  

A January 2014 rating decision denied service connection for PTSD.  A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the Board has expanded the service connection claim for PTSD as reflected on the title page of this decision. 

In July 2014, the issues of hypertension, left knee, and varicose veins were remanded to afford the Veteran a Board hearing.  

The Veteran testified at Board hearings in January 2017 and June 2017 before two different Veterans Law Judges (VLJ).  VA law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3; Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In an October 2017 letter, the Veteran waived his right to appear at a hearing before a third VLJ. 

The issues of entitlement to service connection for varicose veins, an acquired psychiatric disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated September 2005, service connection for varicose veins was denied.  

2. The evidence received since the September 2005 rating decision, is new and material; in that it was not previously considered and raises a reasonable possibility of substantiating the claim.

3. The Veteran does not have a current diagnosis of PTSD and did not have a diagnosis of PTSD during the appeal period. 

4.  The evidence is in relative equipoise as to whether the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus.  
  





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for varicose veins. 38 U.S.C. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2017).

2.  The criteria for entitlement to service connection for PTSD have not been met.  
38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.304(f) (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension are met.  38 U.S.C. §§ 1110, 5107 (West 2014); 
38 C.F.R. § 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Veteran's service connection claim for varicose veins was denied in a September 2006 rating decision based on a finding that the evidence did not show a diagnosis of varicose veins.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision, and it became final. 
38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b).

Evidence received since the Veteran' request to reopen his claim includes private treatment records and VA examination reports from January 2015, December 2015, and August 2016 showing a diagnosis of varicose veins.  The evidence is new in that it was not previously considered.   It is also material insofar as it establishes a current diagnosis of the claimed disability.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for varicose veins is reopened. 

Service Connection 

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. 
§§1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995). 

PTSD

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2017). 

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

The evidence shows that the Veteran does not have a current diagnosis of PTSD and has not had a diagnosis of PTSD during the course of the appeal period.  See December 2013 VA Examination Report; VA Treatment Records.  A review of all of the evidence of record shows that there is no diagnosis of PTSD attributable to the Veteran.  To the extent that other acquired psychiatric diagnoses have been attributed to the Veteran, that matter is being remanded, as explained below.  While the Veteran may allege that he has PTSD, he is not shown to have any medical training or expertise.  As such, he is not competent to ascribe a diagnosis to the psychiatric symptoms he manifests.  Furthermore, the evidence provided by medical professionals outweighs the Veteran's opinion on this particular matter regarding diagnosis.  In the absence of competent evidence of a PTSD diagnosis during the course of the appeal, service connection cannot be granted for it. 



Hypertension 

The evidence of record shows that the Veteran has a current diagnosis of hypertension.  See July 1990 Reserve Medical Records; VA Treatment Records.  Thus, the issue that remains disputed is whether the Veteran's hypertension began in service, is related to service, manifested to a compensable degree within one year of separation, or is secondary to a service-connected disability.  

The Veteran asserted that his hypertension is secondary to his service-connected coronary artery disease or diabetes mellitus.  See September 2009 Correspondence.  

In an August 2009 VA examination report, the examiner indicated that the Veteran has essential hypertension not aggravated by diabetes.  However, in a November 2010 VA examination report, the examiner indicated that the Veteran's essential hypertension is aggravated by his diabetes because of the effect of long standing diabetes and macrovascular damage.  The Board finds that the November 2010 opinion is adequate and competent, as it was provided by a medical professional who examined the Veteran and provided a rationale for the opinion given.
Therefore, the Board finds the evidence in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, service connected for hypertension is warranted.  

ORDER

The appeal to reopen the claim of entitlement to service connection for varicose veins is granted.  

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for hypertension, secondary to diabetes mellitus, is granted. 



REMAND

Varicose Veins 

VA examination reports dated June 2014, January 2015, December 2015, and August 2016 show diagnoses of varicose veins and peripheral vascular disease.  Notably, the Veteran is service-connected for peripheral vascular disease.  However, the medical evidence does not indicate whether the disabilities are the same.   Thus, on remand, a VA examination is needed to determine whether or not the Veteran's varicose veins are distinct from his service-connected peripheral vascular disease.   If the disabilities are separate and distinct disabilities, a medical opinion is needed to determine if the Veteran's varicose veins are caused or aggravated by his service-connected peripheral vascular disease. 

Left Knee Disability

The Veteran asserts that his current left knee disability is related to his service-connected vascular disabilities.  See April 2016 Correspondence.  Specifically, he indicated that he underwent knee replacement and is undergoing physical rehabilitation but is unable to maintain his balance due to his vascular problems, to include his service-connected peripheral vascular disease.  Thus, on remand, a VA examination in necessary to determine whether the Veteran's left knee disability is secondary to his service-connected peripheral vascular disease.   

Acquired Psychiatric Disorder 

The November 2013 VA psychological evaluation shows that the Veteran had a diagnosis of anxiety disorder.   However, the examiner did not indicate whether the Veteran's anxiety disorder was related to service.  In addition, VA treatment records show diagnoses of depression and alcohol dependence, in remission.  On remand, a VA examination and medical opinion is warranted to determine whether the Veteran's acquired psychiatric disabilities had their onset in service or are otherwise related to service.  

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to be afforded a VA examination to assess the current nature and likely etiology of his varicose veins.  
 
The examiner should include an opinion and rationale as to the following questions:
 
(a) Is it at least as likely as not (a 50 percent or greater probability) varicose veins had their onset in service or are related to the Veteran's military service to include running during physical training? 

(b) Is the Veteran's service-connected peripheral vascular disease is distinct from his varicose veins?

(c) If the Veteran's  service-connected peripheral vascular disease is distinct from his varicose veins, is it at least as likely as not (a 50 percent or greater probability) that his varicose veins are proximately due to or aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected peripheral  vascular disease?

2.  Arrange for the Veteran to be afforded a VA examination to determine whether it is at least as likely as not (a 50 percent or greater probability) that the left knee disability is proximately due to or aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected peripheral vascular disease. 

3.  Arrange for the Veteran to be afforded a VA psychiatric examination to determine the current nature and likely etiology of any current acquired psychiatric disorders, to include depression, anxiety, and alcohol remission.  

For each psychiatric disability, the examiner should indicate whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to the Veteran's military service.

4.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




			
          MARJORIE A. AUER                                         R. FEINBERG
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
L. M. BARNARD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


